Citation Nr: 1753918	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  10-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for left lower extremity peripheral neuropathy which is currently rated as 10 percent disabling from February 1, 2009.

2.  Entitlement to an initial rating for right lower extremity peripheral neuropathy which is currently rated as 10 percent disabling from February 1, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to April 2, 2013.

4.  Entitlement to an initial rating for left upper extremity peripheral neuropathy in excess of 20 percent disabling from April 2, 2013.

5.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to April 2, 2013.

6.  Entitlement to an initial rating for right upper extremity peripheral neuropathy in excess of 20 percent disabling from April 2, 2013.

7.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to March 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran had requested a hearing, but withdrew that request in December 2013.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's left lower extremity peripheral neuropathy is manifested by moderate incomplete paralysis.

2.  The Veteran's right lower extremity peripheral neuropathy is manifested by moderate incomplete paralysis.

3.  Prior to April 2, 2013, the Veteran's left upper extremity peripheral neuropathy was manifested by mild incomplete paralysis.

4.  Prior to April 2, 2013, the Veteran's right upper extremity peripheral neuropathy was manifested by mild incomplete paralysis.

5.  From April 2, 2013, the Veteran's right upper extremity peripheral neuropathy was manifested by mild incomplete paralysis.

6.  From April 2, 2013, the Veteran's right upper extremity peripheral neuropathy was manifested by mild incomplete paralysis.

7.  The Veteran's hemorrhoids were not caused by or incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

2.  The criteria for a rating greater than 10 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

3.  The criteria for a rating of 20 percent, but no greater, for left upper extremity peripheral neuropathy prior to April 2, 2013 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8513 (2016).

4.  The criteria for a rating of 20 percent, but no greater, for right upper extremity peripheral neuropathy prior to April 2, 2013 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8513 (2016).

5.  The criteria for a rating in excess of 20 percent for left upper extremity peripheral neuropathy from April 2, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8513 (2016).

6.  The criteria for a rating in excess of 20 percent for right upper extremity peripheral neuropathy from April 2, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8513 (2016).

7.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  General Legal Criteria

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Increased Rating 

A.  Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

B.  Lower Extremity Peripheral Neuropathy

Legal Criteria

Under these DC 8520, complete paralysis of the sciatic nerve, manifested by symptoms including that the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  Incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy, is rated as 60 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.   38 C.F.R. § 4.124a, DC 8520.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of impairment.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

Entitlement to an initial rating for left and right lower extremity sciatic nerve peripheral neuropathy which is currently rated as 10 percent disabling from April 2, 2013.

Facts

The Veteran had an examination for his neuropathy in May 2009.  The Veteran reported that in 2007, he started feeling numbness in his joints and hands and his hands had a history of falling asleep with tingling.  The Veteran also reported that his feet and toes had a sensation of burning and a history of feeling tingling and numbness.  The examiner noted the Veteran did not have a history of hospitalization or surgery for his condition.  The examiner noted the Veteran's left lower extremity did not have any muscle atrophy or any motor function impairment.  The examiner noted the Veteran's right lower extremity did not have any muscle atrophy and did not have any motor function impairment.  The examiner noted that none of the Veteran's lower nerves were affected.  The examiner stated the Veteran's right lower extremity was decreased to pain and normal to light touch with his peripheral nerve being affected.  The examiner stated the Veteran's left lower extremity was decreased to pain and normal to light touch.  The Veteran's peripheral nerves were affected.  There was no muscles atrophy present in any extremity, and no joint function was affected by the nerve disorder and the Veteran's gait and balance were normal.  The examiner opined that there was evidence of moderate bilateral lower extremity sensory and motor neuropathy.  The examiner also opined the Veteran's neuropathy did not have any significant effects on his occupation and no effect on his usual daily activities.

The Veteran had an examination in January 2011.  The Veteran stated that he had burning in his lower extremities followed by numbness.  The Veteran did not have a history of hospitalization or surgery for these conditions and did not have balance or coordination problems.  The Veteran's right lower extremity was normal to pinprick with decreased sensation to light touch on his foot and mid leg.  The Veteran's left lower extremity was normal to pinprick with decreased sensation to light touch on his foot and mid leg.  None of the Veteran's extremities had dysesthesias nor was there any muscle atrophy.  The Veteran's gait was normal.  The examiner noted that while the Veteran had peripheral neuropathy in all his extremities secondary to his diabetes, there was no functional limitation.

The Veteran had an examination in April 2013.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of peripheral neuropathy.  The examiner noted the Veteran did not have constant pain in any of his extremities.  The examiner noted the Veteran had mild intermittent pain, usually dull in both lower extremities.  The examiner noted the Veteran did not have any paresthesias or dysesthesias in any of his extremities.  The examiner noted the Veteran had mild numbness in all of his extremities.  The examiner noted the Veteran's lower extremities had decreased sensation to cold.  The examiner stated the Veteran did not have muscle atrophy.  The examiner opined that the Veteran had mild incomplete paralysis of his left lower sciatic nerve.  The examiner opined the Veteran had mild incomplete paralysis of his right lower sciatic nerve.  The examiner noted the Veteran had mild incomplete paralysis of his right lower femoral (anterior crural) nerve.  The examiner noted the Veteran had mild incomplete paralysis of his left lower femoral (anterior crural) nerve.  The examiner stated that electromyography (EMG) tests showed the Veteran had mild bilateral upper and lower sensory and motor neuropathy.  The examiner stated the Veteran's neuropathy had a moderate impact on his ability to work.

The Veteran was afforded an examination for his peripheral neuropathy in May 2016.  The examiner reviewed the Veteran's file and noted the Veteran's diagnoses of bilateral lower extremity peripheral neuropathy.  The examiner noted the Veteran had moderate constant pain, moderate intermittent pain, moderate parethesias and/or dysesthesias, and moderate numbness in all of his extremities.  The examiner noted the Veteran's light touch sensations were all normal except in his left and right lower leg and foot and toes.  The Veteran had decreased cold sensation in his right lower extremity.  The examiner opined that the Veteran did not have any muscle atrophy in any of his extremities.  The examiner noted the Veteran's bilateral sciatic nerves had mild incomplete paralysis and that the Veteran's bilateral femoral nerve (anterior crural) had mild incomplete paralysis.  The examiner stated the Veteran's neuropathy impacted his ability to work, saying the Veteran could no longer work as a corrections officer because he could not feel things.

Analysis

The Veteran is currently rated as 10 percent disabled from April 2, 2013 due to his left lower extremity sciatic and femoral nerve peripheral neuropathy.  In order to qualify for the next higher, 20 percent rating, for his sciatic nerve peripheral neuropathy under DC 8520, the evidence would have to show that he had moderate incomplete paralysis of his sciatic nerve or that he had moderate incomplete paralysis of his anterior crural nerve under DC 8526 or moderate incomplete paralysis of his external popliteal nerve.  The Veteran does not qualify for a higher rating under either DC 8520 or DC 8526.  In his May 2009 examination, the examiner opined there were moderate symptoms of bilateral lower extremity neuropathy.  However, the examiner did not state there was also incomplete paralysis of any of the lower extremity nerves.  The January 2011 examiner did not indicate that the Veteran had symptoms of moderate incomplete paralysis and the April 2013, and May 2016 examiners both stated that the Veteran's sciatic and femoral nerve symptoms were those of mild incomplete paralysis.  The other medical evidence submitted by the Veteran do not indicate that the Veteran's lower extremity neuropathy was manifested by moderate incomplete paralysis.

The Board acknowledges the statements submitted by the Veteran and his wife, saying how his neuropathy affects their lives.  However, while the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as the medical severity of a condition such as peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, an increased rating in excess of 10 percent for bilateral lower extremity peripheral neuropathy must be denied.

The Board has considered whether a compensable disability rating would be appropriate under alternative diagnostic code provisions.  The evidence does not show that the Veteran had severe complete paralysis of his musculocutaneous nerve (DC 8522), severe incomplete paralysis of his anterior tibial nerve (DC 8523), moderately incomplete paralysis of his internal popliteal nerve (DC 8524), severe incomplete paralysis of his posterior tibial nerve (DC 8525) or a soft tissue sarcoma (DC 8540).   Therefore, a higher rating under another diagnostic code is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

D.  Upper Extremity Peripheral Neuropathy

Legal Criteria

DC 8515 provides for a 10 percent rating for mild incomplete paralysis of the median nerve of either the minor or major extremity.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the minor extremity, and a 30 percent rating is provided for moderate incomplete paralysis of the major extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the minor extremity, and a 50 percent rating is warranted for severe incomplete paralysis of the major extremity.  A maximum rating of 60 percent for the minor extremity and 70 percent for the major extremity is provided when there is complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

Entitlement to an initial rating for left and right upper extremity femoral nerve peripheral neuropathy which is currently rated as 10 percent disabling from February 1, 2009 and as 20 percent disabling from April 2, 2013.

Facts

The Veteran had an examination for his neuropathy in May 2009.  The Veteran reported that in 2007, he started feeling numbness in his joints and hands and that his hands had a history of falling asleep with tingling.  The examiner noted the Veteran did not have a history of hospitalization or surgery for his condition.  The examiner noted the Veteran's left upper extremity did not have muscles atrophy and the Veteran did not have any motor function impairment.  The examiner reported that neither of the Veteran's upper extremities had any muscles atrophy or motor function impairment.  The examiner noted that none of the Veteran's upper nerves were affected.  The examiner stated the Veteran's right upper extremity pain was decreased but that light touch test was normal.  The examiner stated the Veteran's left upper extremity was normal to both pain and light touch, that there was no muscles atrophy present in either extremity, and no joint function was affected by the nerve disorder.  The examiner opined that there was evidence of moderate bilateral upper extremity sensory and motor neuropathy.  The examiner also opined the Veteran's neuropathy did not have any significant effects on his occupation and no effect on his usual daily activities.

The Veteran had an examination in January 2011.  The Veteran stated that he had burning in his upper extremities followed by numbness.  The Veteran did not have a history of hospitalization or surgery for these conditions.  The Veteran's right upper extremities were normal to pinprick tests with decreased sensation to light touch on the dorsal side of his right hand.  The Veteran's left upper extremity was normal to pinprick and had decreased sensation on the dorsal side of his right hand.  None of the Veteran's extremities had dysesthesias nor was there any muscle atrophy.  The examiner noted that while the Veteran had peripheral neuropathy in all his extremities secondary to his diabetes, there was no functional limitation.

The Veteran had an examination in December 2012.  The examiner noted the Veteran reported that his dominant hand was his right hand.  The examiner stated that the Veteran's neuropathy had a moderate impact on his physical employment and his sedentary employment.

The Veteran had an examination in April 2013.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of peripheral neuropathy.  The examiner noted the Veteran did not have constant pain in any of his extremities.  The examiner noted the Veteran had no intermittent pain in his upper extremities.  The examiner noted the Veteran did not have any paresthesias or dysesthesias in any of his extremities.  The examiner noted the Veteran had mild numbness in all of his extremities.  The examiner stated the Veteran did not have muscle atrophy.  The examiner opined that the Veteran had mild right upper extremity peripheral neuropathy of his radial nerve.  The examiner opined the Veteran had mild incomplete paralysis of his left upper extremity of his radial nerve.  The examiner stated the Veteran had mild incomplete paralysis of his right upper median nerve.  The examiner stated the Veteran had mild incomplete paralysis of his left upper median nerve.  The examiner stated the Veteran had mild incomplete paralysis of his right upper ulnar nerve.  The examiner stated the Veteran had mild incomplete paralysis of his left upper ulnar nerve.  The examiner stated that electromyography (EMG) tests showed the Veteran had mild bilateral upper sensory and motor neuropathy. The examiner stated the Veteran's neuropathy had a moderate impact on his ability to work.

The Veteran was afforded an examination for his peripheral neuropathy in May 2016.  The examiner reviewed the Veteran's file and noted the Veteran's diagnoses of bilateral upper extremity peripheral neuropathy.  The examiner noted the Veteran was right hand dominant.  The examiner noted the Veteran had moderate constant pain, moderate intermittent pain, moderate parethesias and/or dysesthesias, and moderate numbness in all of his extremities.  The Veteran had decreased vibration sensation in his right upper extremities.  The examiner opined that the Veteran did not have any muscle atrophy in any of his extremities.  The examiner noted the Veteran's upper radial left and right nerves were normal.  The examiner noted the Veteran's upper extremity median nerve had mild incomplete paralysis bilaterally.  The examiner noted the Veteran's bilateral upper extremity ulnar nerves were normal.  The examiner stated the Veteran's neuropathy impacted his ability to work, saying the Veteran could no longer work as a corrections officer because he could not feel things.

Analysis - Period prior to April 2, 2013

The Veteran was rated as 10 percent disabled prior to April 2, 2013 due to his left upper extremity median nerve peripheral neuropathy under DC 8513.  Under DC 8513, a 20 percent disability rating is warranted for mild incomplete paralysis of the radicular groups.  The Veteran had symptoms of upper extremity peripheral neuropathy prior to April 2, 2013.  The May 2009 examiner noted the Veteran had tingling and numbness in his hands.  The January 2011 examiner noted the Veteran had burning sensations followed by numbness in his upper extremities along with decreased sensation to light touch on both of his hands.  The Veteran has already been assigned a rating under DC 8513.  However, the lowest disability rating under this DC is 20 percent, not 10 percent.  Therefore, an increased rating to 20 percent, but no greater, is warranted for the Veteran's upper extremity peripheral neuropathy prior to April 2, 2013.

The Board has considered whether a compensable disability rating would be appropriate under alternative diagnostic code provisions.  The evidence does not show that the Veteran had moderate incomplete paralysis of his upper radicular group, middle radicular group, or lower radicular group (DCs 8510 - 8512).  Additionally, the evidence does not show that the Veteran had moderate incomplete paralysis of his radial nerve (DC 8514) or that the Veteran had moderate to severe incomplete paralysis of his median or ulnar nerves (DC 8515 and DC 8516).  The evidence does not show that the Veteran had complete paralysis of his major upper extremity (DC 8517) or severe incomplete paralysis or complete paralysis of his circumflex nerve (DC 8518).  Lastly, the evidence does not show that the Veteran had complete paralysis of his major extremity of his long thoracic nerve (DC8519).  Therefore, a higher rating under another diagnostic code is not warranted.

Analysis - Period from April 2, 2013

The Veteran is currently rated as 20 percent disabled from April 2, 2013 due to his left upper extremity median nerve peripheral neuropathy under DC 8513.  In order to qualify for the next higher rating, the Veteran would have to show moderate incomplete paralysis of his major extremity (40 percent) or moderate incomplete paralysis of his minor extremity (30 percent).  

The Veteran does not qualify for a higher rating under DC 8513.  The Board acknowledges that the Veteran has struggled with his bilateral upper extremity peripheral neuropathy over the years, often experiencing numbness, pain, and tingling in his arms and hands.  While the May 2009 examiner noted there was evidence of moderate bilateral upper extremity neuropathy, the examiner did not state that the Veteran had any form of incomplete paralysis.  The January 2011 examiner noted that while the Veteran had decreased sensation on the dorsal side of his right hand, there was no functional limitation associated with the Veteran's bilateral upper extremity peripheral neuropathy.  The April 2013 and the May 2016 examiners both opined that the Veteran's bilateral upper extremity peripheral neuropathy was manifested by mild incomplete paralysis.  The Veteran's examinations as well as his medical treatment records are free from mention that the Veteran suffers from moderate incomplete paralysis of his bilateral upper extremities.  

The Board acknowledges the statements submitted by the Veteran and his wife, saying how his neuropathy affects their lives.  However, while the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as the medical severity of a condition such as peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, an increased rating in excess of 20 percent for bilateral upper extremity peripheral neuropathy must be denied.

The Board has considered whether a compensable disability rating would be appropriate under alternative diagnostic code provisions.  The evidence does not show that the Veteran had moderate incomplete paralysis of his upper radicular group, middle radicular group, or lower radicular group (DCs 8510 - 8512).  Additionally, the evidence does not show that the Veteran had moderate incomplete paralysis of his radial nerve (DC 8514) or that the Veteran had moderate to severe incomplete paralysis of his median or ulnar nerves (DC 8515 and DC 8516).  The evidence does not show that the Veteran had complete paralysis of his major upper extremity (DC 8517) or severe incomplete paralysis or complete paralysis of his circumflex nerve (DC 8518).  Lastly, the evidence does not show that the Veteran had complete paralysis of his major extremity of his long thoracic nerve (DC8519).  Therefore, a higher rating under another diagnostic code is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


IV.  Service Connection

A.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

B.  Service connection for Hemorrhoids

The Veteran contends he has hemorrhoids that are directly related to his time in active service.  The threshold to establishing service connection is whether the Veteran has a current disability.  It does not appear that the Veteran has a current diagnosis of hemorrhoids.  The Veteran has been seen throughout his life by various medical providers.  The Veteran saw his health care provider in June 2004 and the examiner stated the Veteran had no active hemorrhoids.  The Veteran saw his health care provided again in November 2006 and his examiner noted there were no hemorrhoids.  While it does not appear from the Veteran's medical records that he has a current diagnosis of hemorrhoids, the Veteran has stated that he does.  Granting the benefit of the doubt to the Veteran, the Board concedes that the Veteran has a current diagnosis of hemorrhoids.

The next question is whether there was an in-service incurrence of hemorrhoids.  The Veteran's service treatment records (STRs) are free from mention of the Veteran having hemorrhoids.  The Veteran's May 1968 induction examination showed that his anus and rectum were normal with no mention of hemorrhoids.  The Veteran had a physical examination in October 1973 and the examiner noted the Veteran's anus and rectum were normal with no mention of hemorrhoids.  The Veteran had an annual examination in February 1984  while in service and the examiner noted his anus and rectum were normal with no mention of hemorrhoids.  The Veteran's March 1989 exit examination did not indicate any mention of the Veteran having had hemorrhoids while in service. The examiner noted the Veteran's rectum and anus were both normal.  The Board acknowledges the Veteran's statements that he believes his hemorrhoids were incurred during his time in service.  However, the preponderance of the evidence, notably all of the Veteran's medical examinations and sick call visits, are free from complaints of hemorrhoids.  Therefore, the claim must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

V.  Other Considerations

The Court has held that a request for a total disability rating based on invididual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran already is in receipt of a TDIU from March 1, 2009 and has not expressly raised the issue again and the record does not indicate that the Veteran's service-connected disabilities render him unemployable prior to the current effective date.  


ORDER

An initial rating for left lower extremity peripheral neuropathy which is currently rated as 10 percent disabling from February 1, 2009 is denied.

An initial rating for right lower extremity peripheral neuropathy which is currently rated as 10 percent disabling from February 1, 2009 is denied.

An initial rating for left upper extremity peripheral neuropathy of 20 percent, but no greater, prior to April 2, 2013 is granted.

An initial rating for left upper extremity peripheral neuropathy in excess of 20 percent from April 2, 2013 is denied.

An initial rating for right upper extremity peripheral neuropathy of 20 percent, but no greater, prior to April 2, 2013 is granted.

An initial rating for right upper extremity peripheral neuropathy in excess of 20 percent from April 2, 2013 is denied.

Service connection for hemorrhoids is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


